internal_revenue_service department of the treasury number info release date uil washington dc person to contact telephone number refer reply to cc psi 2-plr-131363-02 date date dear this responds to your letter dated date and subsequent correspondence you have requested a letter_ruling to determine whether the service may recharacterize dividends declared by an s_corporation as wages subject_to employment_taxes also you have requested a determination as to what amounts distributed from an s_corporation to a shareholder manager are reasonable_compensation for services provided by the shareholder to the s_corporation the determination of whether an s_corporation distribution constitutes wages or dividends is a factual matter pursuant to dollar_figure of revproc_2002_1 2002_1_irb_1 the service will not issue a letter_ruling in areas involving an issue of a factual nature in addition pursuant to sec_3 of revproc_2002_3 2002_1_irb_117 the service will not rule on whether compensation is reasonable in amount while we are unable to issue a letter_ruling we are furnishing the following general information in response to your request section dollar_figure of revproc_2002_1 provides that an information_letter is advisory only and has no binding effect on the service revrul_59_221 1959_1_cb_225 holds that amounts of s_corporation undistributed_taxable_income which are required to be included in each shareholder’s gross_income do not constitute net_earnings from self employment to shareholders revrul_59_221 does not address whether amounts paid or distributed to a shareholder of an s_corporation are characterized as dividends or as wages to the shareholder by contrast revrul_74_44 1974_1_cb_287 addresses the characterization of dividends distributed by an s_corporation to its shareholder it holds that dividends_paid to shareholders will be recharacterized as wages when such dividends are paid to shareholders in lieu of reasonable_compensation for services performed for the s_corporation plr-131363-02 in veterinary surgical consultants p c v commissioner t c no aff’d without published opinion no 3rd cir date the s corporation’s sole shareholder and officer provided all services on behalf of the s_corporation and generated all of the s corporation’s income through services that he provided the corporation did not pay the shareholder a salary rather the corporation distributed its net_income to the shareholder who then reported the payments as indicated on the schedules k-1 as nonpassive_income from the s_corporation consequently the s_corporation did not pay any fica social_security and medicare or futa unemployment taxes under sec_3111 and sec_3301 of the internal_revenue_code the court stated that sec_3121 and sec_3306 generally define wages for federal employment_tax purposes as all remuneration for employment pursuant to sec_31_3121_a_-1 and sec_31_3306_b_-1 of the employment_tax regulations the form of the payment is immaterial under sec_3121 the term employee includes an officer of a corporation sec_31 d - b provides an exception for officers who do not provide any services or provide only minor services and who neither receive nor are entitled to receive remuneration the court therefore held that an officer who performs substantial services for a corporation and who receives remuneration in any form for those services is considered an employee whose wages are subject_to federal employment_taxes id pincite the court also stated that an employer cannot avoid federal employment_taxes by characterizing compensation paid to its sole director and shareholder as distributions of the corporation’s net_income rather than wages id pincite accordingly the s corporation’s payments to the shareholder were recharacterized as wages see also 918_f2d_90 9th cir generally under the rules described above if a shareholder of an s_corporation performs services for the corporation any distribution to the shareholder even if legally declared under state law by the s_corporation as a dividend will be characterized as wages subject_to employment_taxes where in reality the payments are for services an s_corporation cannot avoid employment_taxes merely by paying the corporate shareholder dividends in lieu of reasonable_compensation for services performed we hope that the above information proves helpful in answering your question sincerely j thomas hines chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copies of cases
